DETAILED ACTION
This Office Action is in response to Application 16/447,910 filed on June 20, 2019.  
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted three information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on April 10, 2020 was filed after the mailing date of the Application 16/447,910 on June 20, 2019. The second information disclosure statement (IDS) submitted on September 30, 2021 was filed after the mailing date of the Application 16/447,910 on June 20, 2019. The third information disclosure statement (IDS) submitted on December 15, 2021 was filed after the mailing date of the Application 16/447,910 on June 20, 2019.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on June 27, 2019 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371. Note:  The effective filing date for the Priority Application 62/737,067, as specified in the ADS, does not match the USPTO’s internal effective filing date for the Priority Application 62/737,067. Furthermore, the effective filing date in the ADS does not match the effective filing date specified in the first paragraph of the specification of the instant Application 16/447,910. It is advised that Applicant correct the effective filing date in the ADS to make it consistent with the USPTO’s internal effective filing date and the specification’s, which is September 26, 2018. 

Drawings
The drawings filed on June 20, 2019 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 102(a)(2) as being anticipated by Szatmary (US Pub. 2020/0073401).

Regarding claim 1, Szatmary teaches:
 a computer-implemented method that causes a robot to mitigate safety risks during operation (para [0046]), the method comprising: 
analyzing sensor data while the robot performs one or more operations included in a first set of operations (Fig 2a, 212; para [0047]; see also para [0054]);
 determining that a safety risk exists based on the sensor data (paras [0047] – [0049]; see also para [0054]); and 
in response to determining that a safety risk exists, causing the robot to execute a second operation included in a second set of operations (paras [0047] – [0049]), wherein 
the second set of operations corresponds to a safety protocol that, when executed by the robot, mitigates the safety risk (paras [0050] –[0051]; see also para [0052]).

Szatmary specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0046] Returning to FIG. 1A, block 104 includes determining scenarios for mitigating risks. For
example, if something is in a certain area, robot 200 can perform certain actions. Such actions can
include one or more of stopping, turning, actuating an actuator, stopping an actuator, moving and/or
not moving in a direction, performing or not performing a robotic task, and/or any other action that can
be performed by robot 200. In some cases, different kinds of stops can be used depending on a
situation. These stops can be given different names and/or categorizations. For example, a first
category of stop can include a complete shutdown of robot 200. A second category of stop can include
powered breaking, where power is applied to actuators (e.g., breaks) to stop robot 200. A third
200, such as to slow
down operation of robot 200.

    PNG
    media_image1.png
    610
    662
    media_image1.png
    Greyscale


[0047] As a first example, robot 200 can stop in response to detecting something in a certain area
(e.g., area 122A). In some cases, stopping can include stopping navigation, such as braking. In some
cases, stopping can include stopping additional functionalities of robot 200, for example, stopping
actuators associated with a robotic task. By way of illustration, where robot 200 is a floor cleaner, robot
200 can actuate brushes, vacuums, and/or liquid pumps disposed therein. These brushes, vacuums,
and/or liquid pumps can allow robot 200 to clean a floor. When something is in area 122A (or any
other predetermined area), robot 200 can turn off these additional functionalities. Moreover, in some
cases, robot 200 can perform a substantially complete shutdown (e.g., power off) in response to
detecting something in area 122A (or any other predetermined area). As used in this disclosure,
stopping can include any of the aforementioned stop functionalities. Such actions may be performed in
order to minimize damage due to a collision. In some implementations, instead of shutting down, robot
200 can move (e.g., by actuating a steering actuator and/or an actuator for propulsion) in the opposite
direction from what robot 200 was previously moving in order to prevent further damage.

[0048] As another example, in response to detecting something in certain areas (e.g., area 122B),
robot 200 can perform other actions in response to such detection. For example, robot 200 can be
configured to stop when robot 200 detects something (e.g., a person, object, obstacle, etc.) in area
122B. In some cases, the risk characteristics of the areas can be sufficiently mitigated by a stop of
robot 200. For example, by stopping, robot 200 can wait for a dynamic object to move out of the way,
further assess how robot 200 will navigate around whatever is in area 122B, and/or call for assistance.
[0049] As another example, in response to detecting something in certain areas (e.g., area 122C),
robot 200 can perform other actions in response to such detection. For example, robot 200 can be
configured to slow down when robot 200 detects something (e.g., a person, object, obstacle, etc.) in
area 122C. By way of illustration, robot 200 can have enough reaction time to avoid things in area
122C if it slows down and adjusts accordingly. This can prevent what was detected from entering area
122B or area 122A.
[0050] Returning to FIG. 1A, block 106 includes defining safety functionalities. Safety functionalities
can include assigning predetermined behaviors and/or environmental modifications for operation with
robot 200 in recognition of potential shortcomings of robot 200, such as shortcomings in perceptual
and/or navigational capabilities. For example, a safety functionality can an include in-person, on-site
monitoring and/or shadowing of robot 200. The person can have controls of robot 200, such as a stop
button or remote controller, allowing the person to alter the behavior of robot 200. The stop button can
cause, at least in part, at least one of the stops described in this disclosure.

[0051] As another example, a safety functionality can include closing and/or restricting an environment
of robot 200 during operation. For example, where robot 200 includes a floor cleaner, autonomous
operation of robot 200 can be restricted to when the environment is closed to a subset of people, such
as customers, workers, etc. In some cases, in retail spaces including stores, malls, cafeterias and the
like, or warehouses, this can occur at night and/or in off-hours. In other instances, such as airports,
train stations, bus terminals, highway service plazas or other transportation facilities, the environment
may not be fully closed to people, but autonomous operation of robot 200 may be restricted to off-peak
hours. In some implementations, a portion of the environment can be controlled, such as where an
area of an environment is restricted and/or has limited access during robotic operation. In some cases,
a facility worker can have a control of robot 200, such as through a stop button or remote controller.
The stop button can cause at least in part at least one of the stops described in this disclosure.


Regarding claim 2, Szatmary teaches all the limitations of claim 1. 
Szatmary further teaches comprising: 
upon first determining that the safety risk exists and prior to causing the robot to execute the second operation, causing the robot to execute a third operation included in the first set of operations (paras [0048] – [0049]; see also para [0057]); and 
determining that the safety risk still exists after the robot executes the third operation (paras [0048] – [0049]; see also para [0057]).

Regarding claim 3, Szatmary teaches all the limitations of claim 2. 
Szatmary further teaches comprising: 
based on the sensor data, allocating a first interval of time in which to perform the third operation (para [0057]).

Regarding claim 4, Szatmary teaches all the limitations of claim 1. 
Szatmary further teaches wherein: 
the sensor data indicates that an obstacle resides within a path that at least a portion of the robot is traversing (para [0048]).

Regarding claim 5, Szatmary teaches all the limitations of claim 1. 
Szatmary further teaches wherein: 
 the sensor data comprises robot status data that indicates one or more robot subsystem failures (para [0097]).

Regarding claim 6, Szatmary teaches all the limitations of claim 1. 
Szatmary further teaches comprising further: 
analyzing the sensor data and determining that the safety risk no longer exists; and in response to determining that the safety risk no longer exits, causing the robot to execute a third operation included in the first set of operations (paras [0048] – [0050]).

Szatmary further teaches wherein: 
a first subsystem included in the robot implements the first set of operations, a second subsystem included in the robot implements the second set of operations (paras [0048] – [0050]), and
 wherein the second subsystem is configured to override operations performed by the first subsystem upon determining that one or more safety risks exist (paras [0048] – [0050]).

Regarding claim 8, Szatmary teaches all the limitations of claim 1. 
Szatmary further teaches wherein: 
the safety protocol comprises the American National Standards Institute / Industrial Truck Standards Development Foundation (ANSIl/ITSDF) B56.5-201 2 standard (paras [0097] – [0098]).

	Regarding claims 9 – 20, Szatmary teaches a computer-implemented method according to claims 1 -8. Therefore, Szatmary teaches the robot system and non-transitory computer-readable medium. 



Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Brooks (US Pub. 2014/0067121) teaches a robot system assessing collision risks.   
Mizukami (US Pub. 2020/0371525) teaches a robot performing according to an action plan. 
Rhim (US Pub. 2021/0362338) teaches a robot that evaluates its safety as it operates.
Moore (US Pub. 2016/0084737) teaches the use of  ANSI/ITSDF B56.5-2005 standards in terms of operation of automatic guided vehicles. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        03/25/2022




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115